             Case 1:18-cv-09636-LGS Document 22 Filed 12/11/18 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

                                                      Civil Action No. 1:18-cv-9636-LGS
 KAIROS SOCIETY PBC, INC.,
                                                      Hon. Lorna G. Schofield
                                Plaintiff,
                                                      MOTION FOR ADMISSION PRO
            v.                                        HAC VICE

 KAIROS VENTURE INVESTMENTS, LLC,

                                Defendant.

        Pursuant to Local Rule 1.3 of the United States District Court for the Southern District of

New York, Justin Thiele hereby moves this Court for an Order of Admission to practice pro hac

vice and appear as counsel for Kairos Venture Investments, LLC (“Defendant”) in the above-

captioned action.

        I am a member in good standing of the Bar of the State of California, and there are no

pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred, or denied admission or

readmission by any court. Attached to this Motion is a Declaration and Certificate of Good

Standing, pursuant to Local Rule 1.3. Pursuant to this Court’s Individual Rule III.C.1, counsel

for Plaintiff has no opposition to this motion.

                                                     Respectfully submitted,

                                                        /s/ Justin Thiele
                                                       Justin Thiele (pending pro hac vice)
                                                       GLASER WEIL FINK HOWARD
                                                          AVCHEN & SHAPIRO LLP
                                                       10250 Constellation Blvd., 19th Flr.
                                                       Los Angeles, California 90067
                                                       Phone: 310-553-3000 Fax: 310-556-2920
                                                       jthiele@glaserweil.com


                                                       Attorney for Defendant and Counterclaim
                                                       Plaintiff Kairos Venture Investments, LLC


1569187.1
            Case 1:18-cv-09636-LGS Document 22 Filed 12/11/18 Page 2 of 2




                                            DATED: December 11, 2018




1569187.1
